Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi (US 2013/003483) in view of Strommer et al. (US 2008/0183071, hereinafter Strommer).

A medical image processing apparatus used for a treatment using a device, the apparatus comprising:
a memory configured to store a volume data of an object (see para. 0011 “medical image diagnosis apparatus includes a volume rendering image generation part, mask image-storage, real time fluoroscopic image generation part, subtraction image generation part, coil image generation part, and image composition part.”; and
processing circuitry configured to:
acquire a real time x-ray image by imaging an object using x-ray (see para. 0029 “The X-ray imaging apparatus starts fluoroscopic imaging based on an operation by a user. After starting fluoroscopic imaging, the X-ray imaging apparatus acquires fluoroscopic mask image data. Furthermore, the X-ray imaging apparatus acquires real time fluoroscopic image data.”
Although Ohishi discloses acquiring x-ray images in which a catheter is shown, Ohishi fails to explicitly teach to acquire positional information of the device.
Strommer discloses a system and method for superimposing a representation of the tip of a catheter in an image and further obtaining the coordinate position of the cathter (see para. 0070, “coordinates of the tip of a catheter located within the body region of interest is determined, according to the physical zoom setting, according to the set of intrinsic and extrinsic parameters, according to the image detector region of interest setting, and according to MPS coordinates of the MPS sensor attached to the tip of the catheter.”
It would have been obvious to one skilled in the art before the effective filling date to obtain positional information of the device such as the positonional coordinates of the catheter and further the tip of the catheter because doing so will allow to keep track of the catheter even thou is not shown in the x-ray acquired image. 
in an X-ray image generated by imaging an object using X-ray, a region on which a volume-based 2D image generated from the volume data is to be superimposed, based on the positional information of the device, (see para. 0011, “The volume rendering image generation part generates, from volume data, a volume rendering image that represents blood vessel information inside a subject. The mask image-storage stores fluoroscopic mask images. The real time fluoroscopic image generation part acquires real time fluoroscopic images for each chronological sequence accompanying device insertion.” and
generate a superimposed image by superimposing the volume-based 2D image on the set region in the X-ray image (see para. 0011, “The subtraction image generation part generates a subtraction image by subtraction processing on the fluoroscopic mask image stored in the mask image storage and the real time fluoroscopic image acquired for each chronological sequence. The coil image generation part generates a coil image from the fluoroscopic mask image. The image composition part generates a composite image of the volume rendering image, the subtraction image, and the coil image”..
change the superimposed region according to movement of the device (see para. 0040, “As described, the X-ray imaging apparatus related to Embodiment 1 composes and displays a real time fluoroscopic image R, a volume rendering image V, and a device-enhanced image D, etc. Thereby, it becomes possible for the user to grasp the positional relationship of blood vessels and the structure inside the subject. Consequently, it is possible for the user to grasp the relative positional changes of the subject and an imaging mechanism in the event of displacement. Furthermore, if there are condition changes in imaging or a command to regenerate a fluoroscopic mask image M is given, the X-ray imaging mechanism 10 recaptures the fluoroscopic mask image M as well as the real time fluoroscopic image R. Moreover, a coil-extracted image C is generated. Therefore, when a 3D road map image S is newly generated, a situation of losing the coil in an image may be avoided.”).
Furthermore, Ohishi discloses that “After starting the fluoroscopic imaging, a device such as a guide wire, catheter, etc. is inserted into the subject by a doctor while using fluoroscopic images as references. Then, the image processing device 1 performs detection processing, etc. on a line component with respect to the fluoroscopic subtraction data. As a result, other portions except those showing devices such as the guide wire, catheter, etc. in the fluoroscopic subtraction data, that is, noise, are suppressed. Consequently, in the fluoroscopic subtraction data, portions showing devices are displayed as relatively enhanced in comparison to the other portions.
Ohishi explicitly discloses the enhancement of part of the devices in the images vs. other areas, therefore changing the transparency within the image of specific areas of the road map.

    PNG
    media_image1.png
    453
    693
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection.
Furthermore, regarding the argument in pg. 8 of the remarks, for example para. 0040 discloses real time update of the images in real time and further updating in real time the mask image showing the coil (i.e. catheter) (see para. 0040 “As described, the X-ray imaging apparatus related to Embodiment 1 composes and displays a real time fluoroscopic image R, a volume rendering image V, and a device-enhanced image D, etc. Thereby, it becomes possible for the user to grasp the positional relationship of blood vessels and the structure inside the subject. Consequently, it is possible for the user to grasp the relative positional changes of the subject and an imaging mechanism in the event of displacement. Furthermore, if there are condition changes in imaging or a command to regenerate a fluoroscopic mask image M is given, the X-ray imaging mechanism 10 recaptures the fluoroscopic mask image M as well as the real time fluoroscopic image R. Moreover, a coil-extracted image C is generated. Therefore, when a 3D road map image S is newly generated, a situation of losing the coil in an image may be avoided.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793